DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 01, 2021 and January 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings filed on February 01, 2021 are accepted.

Claim Objections
Claim 21 is objected to because of the following informalities:  
Claim 21 recites in line 4 “a volume data” that should be corrected to –volume data--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21 and 23-26 are rejected under 35 U.S.C. 103 as obvious over Balakrishnan et al., US 2014/0153358 A1, in view of Jago et al., US 2015/0302638 A1, hereinafter Jago, further in view of Hwang et al., US 2013/0057547 A1, further in view of Hwang et al., US further in view of Carneiro et al., US 2009/0093717 A1, hereinafter Carneiro.

Claim 21. Balakrishnan teaches n FIG.1 an ultrasonic imaging apparatus (100) comprising: 
a display (122) configured to display a plurality of reference planes including a first reference plane and a second reference plane ([0022]: the ultrasound imaging system 100 also includes a processor 120 to process the ultrasound data and generate frames or images for display on a display screen 122; [0026]: a reference image may be an image in the selected scanning plane that includes sufficient details of the anatomy. The reference image is part of a plurality of reference images stored in the memory 208. The plurality of reference images may be associated with different scanning planes…The user can view one or more reference images presented through the display unit 204 and use the image acquisition unit 202 to acquire these reference images as a live medical image; [0033]: the one or more reference images are associated with the scanning plane of the live medical image; and [0034]: The one or more demonstration image clips are identified based on the imaging procedure selected by the user and the scanning plane at step 810…The one or more demonstration images are then displayed for obtaining the one or more reference images using the image acquisition unit at step 812); and 
a processor (120) configured to 
extract a plurality of sample planes from a volume data ([0023]: the images may be obtained or acquired at different scanning planes based on an imaging procedure that is performed; and [0033]: FIGS.8A and 8B illustrate a method 800 of assisting a user in acquiring a medical image of an object using a medical imaging system in accordance with another embodiment. At step 802, a live medical image of the object is acquired. The live medical image is obtained in a scanning plane), configured to 
determine the first reference plane and the second reference plane among the pluratliy of sample planes when the first reference plane and the second reference pane has an anatomical feature ([0026]: consequently the one or more reference images in the scanning planes are retrieved from a memory 208. A reference image may be an image in the selected scanning plane that includes sufficient details of the anatomy).
Balakrishnan does not teach that (1) the second reference plane is determined by rotating the first reference plane; (2) the first reference plane and the second reference plane have a common anatomical feature; and (3) the first reference plane has a first distinctive anatomical feature and the second reference plane has a second distinctive anatomical feature.

In regard to features (1), in an analogous field of ultrasound imaging using reference planes, Jago teaches that
the second reference plane is determined by rotating the first reference plane ([0005]: the probe is first manipulated while imaging one plane in real-time until a first reference plane such as a 4-chamber view is acquired. A model of the target anatomy such as a heart model is then used to match the ultrasound image of the 4-chamber view with a corresponding 4-chamber view in the heart model; and [0019]: when a particular plane of the heart model is identified as the 4-chamner view, the next standard view may be in a plane that is rotated 35o and tilted 15o with respect to the 4-chamber view plane in the model). 
Therefore, as both Balakrishnan and Jago teach ultrasound imaging using reference planes, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the first and the second reference planes of Balakrishnan employ such a feature of “the second reference plane is determined by rotating the first reference plane” that is taught in Jago. Such a feature of Jago allows the reference planes to be properly determined for the advantages such that “one could acquire just the planes needed…at much higher frame rate and with much better resolution…and acquire, with good spatial and temporal resolution, ultrasound data that provides the required 2D standard views simultaneously in real-time”, as suggested in Jago, [0004].

Neither Balakrishnan nor Jago teaches features (2) and (3). However, in an analogous ultrasound imaging data processing field of endeavor, Hwang teaches feature (2):
the first reference plane and the second reference plane have a common anatomical feature ([0091]: one-to-one affine matching may be performed in each frame…An affine transformation function Taffine may be obtained by performing an iterative closest point (ICP) algorithm in each frame using a set of landmark points of a model and a set of landmark points in an ultrasound image) – the set of landmark points of a model for the one-on-one frame matching is considered the “common anatomical feature” in both the first and the second reference planes.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the processor of Balakrishnan and Jago combined employ such features of “the first reference plane and the second reference plane have a common anatomical feature” as taught in Hwang for the advantage of “providing an accurate and precise guidance for the surgeon to successfully perform the surgery”, as suggested in Hwang, [0006]-[0007].

In regard to feature (3), since Balakrishnan teaches that the second reference plane is determined by rotating the first reference plane, it indicates that the first and the second reference planes are distinct planes that cover different portion of the target, hence Balakrishnan is considered at least implicitly teach that the first and the second reference planes each has a distinct anatomical feature. 
If Balakrishnan is considered not have an explicit teaching in regard to the two reference plans each having a distinct anatomical feature, in an analogous ultrasound imaging data acquisition and processing field of endeavor, Carneiro teaches
the first reference plane has a first distinctive anatomical feature and the second reference plane has a second distinctive anatomical feature ([0064]: a volume is a 3-D mapping V…FIG.3 shows example planes and anatomies).
FIG.3 presents three planes a, b, c each having distinct anatomical features as indicated in the a, b and c panels. 
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the two reference planes of Balakrishnan, Jago and Hwang combined employ such features of “each having a distinct anatomical feature” as taught in Carneiro for the advantage of “preventing manual searching for a standardized plane that contributes to excessive length in clinical obstetric examination, which may lead to increased costs”, as suggested in Carneiro, [0003].

Claims 23 and 24. Balakrishnan, Jago, Hwang and Carneiro combined teaches all the limitations of claim 21. 
Neither of Balakrishnan, Jago and Hwang teaches that the first distinctive anatomical feature is at least one of a lateral ventricle, a choroid plexus, and a thalamus; and the second distinctive anatomical feature is at least one of a cerebellum and a cisterna magna.  
However, in an analogous ultrasound imaging data acquisition and processing field of endeavor, Carneiro teaches that
the first distinctive anatomical feature is a thalamus (FIG.3b: thalami); and 
the second distinctive anatomical feature is a cerebellum (FIG.3c: cerebellum).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the two reference planes of Balakrishnan, Jago and Hwang combined employ such a feature of each having a distinct anatomical feature such that “the first distinctive anatomical feature is at least one of a lateral ventricle, a choroid plexus, and a thalamus; and the second distinctive anatomical feature is at least one of a cerebellum and a cisterna magna” as taught in Carneiro for the advantage of properly identifying fetal anatomy in ultrasound imaging “preventing manual searching for a standardized plane that contributes to excessive length in clinical obstetric examination, which may lead to increased costs”, as suggested in Carneiro, [0003].

Claim 25. Balakrishnan, Jago, Hwang and Carneiro combined teaches all the limitations of claim 21. 
Balakrishnan further teaches that
the first reference plane is one of a trans-thalamic plane (TTP) and a trans-ventricular plane (TVP), and wherein the second reference plane is a trans-cerebellar plane (TCP) ([0026]: The scanning plane as discussed in FIG. 1 includes an axial plane, a transventricular plane, a transthalamic plane, a transcerebellar plane, a coronal plane, a sagittal plane and a mid-sagittal plane...Consequently the one or more reference images in the scanning plane are retrieved from a memory 208).  

Claim 26. Balakrishnan, Jago, Hwang and Carneiro combined teaches all the limitations of claim 21. 
Balakrishnan further teaches that
the sample planes are cross-sections extracted from the volume data ([0023]: the images may be obtained or acquired at different scanning planes based on an imaging procedure that is performed; and [0025]: ultrasound information may be processed…to form 2D or 3D data sets) – 3D ultrasound data set is considered the volume data. The scanning planes are the cross-sectional planes from the volume data.  

Claim 22  is rejected under 35 U.S.C. 103 as obvious over Balakrishnan in view of Jago, Hwang and Carneiro, as applied to claim 21, further in view of Zou et al., US 2017/0367685 A1, hereinafter Zou.

Claim 22. Balakrishnan, Jago, Hwang and Carneiro combined teaches all the limitations of claim 21. 
Neither of Balakrishnan, Jago, Hwang and Carneiro teaches the particular common anatomical feature.
However, in an analogous ultrasound imaging using reference planes field of endeavor, Zou explicitly teaches that
the common anatomical feature is a cavum septum pellucidum (CSP) ([0088]: the user may select a target tissue to be observed (including
various kinds of the brain tissue structures, such as cerebellum, thalamus, lateral ventricle, callosum, cauda cerebelli, cavum septi pellucidi, cerebellum cerebellomedullary cistern, interthalamic adhesion, and the fourth cerebral ventricle) to determine a needed anatomical position, thus to determine which one of the standard transverse sections to be detected).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to have the common anatomical feature of Balakrishnan, Jago, Hwang and Carneiro combined employ such a feature of “the common anatomical feature is a cavum septum pellucidum (CSP)”  as taught in Zou for the advantage of “to accurately and efficiently obtain the 3D image data with standard level of the sections obtained without the variation from the manual operation”, as suggested in Zou, [0033]-[0034].

Allowable Subject Matter
Claims 27-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The features recited in claim 27: “to extract the sample planes where a difference of brightness is remarkable”; in claim 28: “to extract the sample planes having a pre-determined brightness value”; in claim 29: “to detect outlines in the sample planes, and configured to compare the outlines with the first distinctive anatomical feature and the common anatomical feature of the first reference plane”; in claim 30: “to compare the outlines with the second distinctive anatomical feature and the common anatomical feature of the second reference plane”, each along or combined with other claimed elements, are not taught, disclosed or suggested in the reference cited for rejection or as pertinent arts.

Claims 31-40 are allowed.
The feature recited in claim 31: “a display configured to display a main reference plane that includes a first line corresponding to the first reference plane and a second line corresponding to the second reference plane, the second line crossing the first line”, along or combined with other claimed elements, are not taught, disclosed or suggested in the reference cited for rejection or as pertinent arts.
Claims 32-40 are allowable at least by virtue of the dependency of an allowable claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Primary Examiner, Art Unit 3793